


110 HCON 174 IH: Expressing the sense of the Congress that

U.S. House of Representatives
2007-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 174
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2007
			Mr. Young of Alaska
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Natural
			 Resources
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  hunting seasons for migratory ducks and geese should be modified so that
		  individuals have a fair and equitable opportunity to harvest such
		  birds.
	
	
		Whereas the vast majority of ducks and geese that hatch,
			 fledge, and nest on the North Slope of Alaska migrate south beyond the
			 boundaries of that State before the national hunting season opening date of
			 September 1, thus denying hunters in Alaska an equitable opportunity to harvest
			 these species;
		Whereas ducks and geese are some of the most widely
			 distributed and harvested game birds in North America;
		Whereas current regulated hunting for ducks and geese has
			 been conclusively found to cause no significant effects on recruitment of
			 fledglings in duck and geese populations;
		Whereas sportsmen have a strong commitment to the health,
			 conservation, and enjoyment of wildlife, as demonstrated by the billions of
			 dollars they have voluntarily paid over the past 70 years into the Federal Aid
			 to Wildlife Restoration Fund established by the Pittman-Robertson Wildlife
			 Restoration Act (16 U.S.C. 669 et seq.);
		Whereas migratory waterfowl hunting has been a cherished
			 and honored tradition in the United States for generations;
		Whereas migratory bird hunters provide millions of dollars
			 to wildlife conservation and local economies; and
		Whereas hunters in Alaska are currently unable to
			 experience hunting conditions similar to conditions in other regions of the
			 country with respect to game availability because of the current unfair hunting
			 season restrictions: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that, to provide a fair and equitable opportunity for individuals to hunt for
			 ducks and geese—
			(1)the Migratory Bird
			 Treaty Act of 1918 should be modified to allow for duck and goose hunting
			 during the last week of August in areas north of 49 degrees north latitude, as
			 approved by the parties to the appropriate international agreement;
			(2)such an extended
			 hunting season will—
				(A)improve hunting
			 opportunities in Alaska without causing negative impacts on waterfowl
			 populations;
				(B)through the sale of hunting permits,
			 generate additional revenue that may be used for the better management and
			 conservation of ducks, geese, and other wildlife species in Alaska; and
				(C)continue to
			 provide for the conservation and enhancement of waterfowl populations;
			 and
				(3)the United States
			 should take immediate steps to begin discussions with the appropriate parties
			 to ensure that all Americans have an opportunity to harvest migratory ducks and
			 geese in an equitable manner.
			
